DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aratake (Pub 2007/0046151) in view of Tange (Pub 2011/0193645) and Hirota et al (Pub 2020/0259476, further referred to as Hirota).
As to claim 1, Aratake teaches A vibrator device comprising (fig 1-3): a base (10); a vibrator (9) disposed in the base (paragraph 35); and a lid including a substrate (6) having a light transmitting property (paragraphs 41 and 43) and a bonding layer (19) joined to the substrate and a part of the base surrounding the vibrator.
Aratake does not explicitly teach connecting with a silicon substrate or the base is formed from silicon on insulator.
Tange teaches using a glass lid (fig 1B, (3), paragraph 28) where the lid is bonded (13) to a substrate (2) using a silicon bonding layer (paragraph 34).  
Hirota teaches a vibrator device (fig 2) where a vibrator (120) formed in a base in which the base is formed from a silicon on insulator (SOI)(paragraph 30) including a surface silicon layer (paragraph 30) and the vibrator and part of the base surrounding the vibrator are formed from the surface silicon layer (paragrpah 30, resonator 10 and the surround base 140 are made from silicon).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the vibrator of Aratake with the bonding material taught in Tange and silicon material taught in Hirota in order to produce a resonator with improved accuracy using a notoriously well known in the art bonding material.
As to claim 2, Aratake teaches wherein the substrate is glass (paragraph 41).
As to claim 3, Aratake teaches wherein the glass contains an alkali ion (paragraph 41, soda lime glass contains sodium oxide, where sodium (Na) is an alkali ion). 
As to claim 5, Aratake teaches a manufacturing method of a vibrator device comprising (fig 1-3 : joining a connection layer (19) to a substrate (6)  having a light transmitting property (paragraphs 41 and 43); and joining the connection to a part of the base (10) surrounding a vibrator (9)(paragraph 35).  Tange teaches using a glass lid (fig 1B, (3), paragraph 28) where the lid is bonded (13) to a substrate (2) using a silicon bonding layer (paragraph 34).  It would be obvious to a person of ordinary skill in the art to form the silicon bonding layer through etching an inside of the silicon substrate as etching is notoriously well known in the art to layer/substrate formation and doing so would be mere matter of design choice to formation of the silicon film (paragraph 34) of Tange formed on and around the substrate layer (2).
As to claim 6, Aratake teaches wherein the vibrator includes an electrode (24)(paragraph 35).  Tange further teaches an electrode (6b) and the method further comprises removing a part of the electrode by irradiating the electrode with a laser beam transmitted through the lid, after the joining (paragraph 27 and 28, laser light can be used for further trimming of the electrodes).
As to claim 7, Aratake teaches an electronic device comprising a vibrator device comprising (fig 1-3): a base (10); a vibrator (9) disposed in the base (paragraph 35); and a lid including a substrate (6) having a light transmitting property (paragraphs 41 and 43) and a bonding layer (19) joined to the substrate and a part of the base surrounding the vibrator, and a controller (fig 8, 43) that performs a control based on an output Signal of the vibrator device (paragraph 75).  Tange teaches using a glass lid (fig 1B, (3), paragraph 28) where the lid is bonded (13) to a substrate (2) using a silicon bonding layer (paragraph 34). Hirota teaches a vibrator device (fig 2) where a vibrator (120) formed in a base in which the base is formed from a silicon on insulator (SOI)(paragraph 30) including a surface silicon layer (paragraph 30) and the vibrator and part of the base surrounding the vibrator are formed from the surface silicon layer (paragrpah 30, resonator 10 and the surround base 140 are made from silicon).  
As to claim 8, Aratake teaches an electronic device comprising a vibrator device comprising (fig 1-3): a base (10); a vibrator (9) disposed in the base (paragraph 35); and a lid including a substrate (6) having a light transmitting property (paragraphs 41 and 43) and a bonding layer (19) joined to the substrate and a part of the base surrounding the vibrator, and a controller (fig 8, 43) that performs a control based on an output Signal of the vibrator device (paragraph 75).  Tange teaches using a glass lid (fig 1B, (3), paragraph 28) where the lid is bonded (13) to a substrate (2) using a silicon bonding layer (paragraph 34).   Hirota teaches a vibrator device (fig 2) where a vibrator (120) formed in a base in which the base is formed from a silicon on insulator (SOI)(paragraph 30) including a surface silicon layer (paragraph 30) and the vibrator and part of the base surrounding the vibrator are formed from the surface silicon layer (paragrpah 30, resonator 10 and the surround base 140 are made from silicon).  It would be obvious to form the circuit in a vehicle as it would be a mere matter of intended use to use the resonator circuit in different applications.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aratake in view of Tange, Hirota, and Nishimura et al (Pub 2016/0329877, further referred to as Nishimura).
As to claim 4, Aratake teaches A vibrator device comprising (fig 1-3): a base (10); a vibrator (9) disposed in the base (paragraph 35); and a lid including a substrate (6) having a light transmitting property (paragraphs 41 and 43) and a bonding layer (19) joined to the substrate and a part of the base surrounding the vibrator.
Aratake does not explicitly teach connecting with a silicon substrate the piezoelectric body, the SOI, and electrode on the vibrating section.
Tange teaches using a glass lid (fig 1B, (3), paragraph 28) where the lid is bonded (13) to a substrate (2) using a silicon bonding layer (paragraph 34).
Hirota teaches a vibrator device (fig 2) where a vibrator (120) formed in a base in which the base is formed from a silicon on insulator (SOI)(paragraph 30) including a surface silicon layer (paragraph 30) and the vibrator and part of the base surrounding the vibrator are formed from the surface silicon layer (paragrpah 30, resonator 10 and the surround base 140 are made from silicon). 
Nishimura teaches forming a vibrating circuit (Fig 2 and 4) in which a vibrating section (220) comprise piezoelectric body (224/225) above the vibration section and an electrode (223) disposed above the vibrating section.    As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the vibrator of Aratake with the bonding material taught in Tange, the use of SOI taught in Hirota, and the vibrating section taught in Nishimura to produce a resonator with improved accuracy using a notoriously well known in the art bonding material.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849